Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 1 of 15 PageID #: 333




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



    MAD DOGG ATHLETICS, INC.          )
                                      )
                        Plaintiff,    )
                                      )
                v.                    )     Case No. 2:20-cv-00382
                                      )
    PELOTON INTERACTIVE, INC.         )   JURY TRIAL DEMANDED
                                      )
                        Defendant.    )



      PLAINTIFF MAD DOGG ATHLETICS, INC.’S SUR-REPLY IN OPPOSITION
    TO DEFENDANT PELOTON INTERACTIVE, INC.’S MOTION TO DISMISS
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 2 of 15 PageID #: 334




                                            TABLE OF CONTENTS

                                                                                                                        Page
I.     INTRODUCTION ......................................................................................................... 1

II.    ARGUMENT ................................................................................................................ 1

       A.        Alice Step One: Each Asserted Claim is Directed to a Technological
                 Improvement in the Relevant Technological Art .............................................. 1

       B.        Alice Step Two: Each Asserted Claim Recites an Inventive Concept ............... 9

III.   CONCLUSION ........................................................................................................... 10




                                                                    i
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 3 of 15 PageID #: 335




                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

Alice Corp. Pty. v. CLS Bank Int’l,
    573 U.S. 208 (2014) ............................................................................................................. 2

BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC,
   827 F.3d 1341 (Fed. Cir. 2016) ............................................................................................ 7

Berkheimer v. HP Inc.,
   881 F.3d 1360 (Fed. Cir. 2018) ............................................................................................ 7

ChargePoint, Inc. v. SemaConnect, Inc.,
   920 F.3d 759 (Fed. Cir. 2019) .......................................................................................... 7, 8

Enfish, LLC v. Microsoft Corp.,
   822 F.3d 1327 (Fed. Cir. 2016) ............................................................................................ 2

Intellectual Ventures II LLC v. Sprint Spectrum, L.P.,
    No. 2:17-CV-00662-JRG-RSP, 2019 WL 2959568 (E.D. Tex. Apr. 18, 2019) .................. 4

McRO, Inc. v. Bandai Namco Games Am. Inc.,
  837 F.3d 1299 (Fed. Cir. 2016) ........................................................................................ 1, 6

Ubisoft Ent., S.A. v. Yousician Oy,
   814 F. App’x 588 (Fed. Cir. 2020) ............................................................................... 7, 8, 9

Ultramercial, Inc. v. Hulu LLC,
    722 F.3d 1335 (Fed. Cir. 2013) ............................................................................................ 2

Visual Memory LLC v. NVIDIA Corp.,
   867 F.3d 1253 (Fed. Cir. 2017) ............................................................................................ 5




                                                                       ii
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 4 of 15 PageID #: 336




I.     INTRODUCTION

       Perhaps the most revealing aspect of both Peloton’s Motion and Reply is how little space

Peloton devotes to quoting the actual wording of any asserted claim of the ’240 and ’328 patents.

Peloton mostly relies on reorganizing snippets of what it characterizes as a “representative claim”

of Mad Dogg’s patents to manufacture Section 101 arguments that have no legal or factual

connection to the actual language of any asserted claim from these patents. The Court should deny

Peloton’s motion because the asserted claims, when considered in their actual wording, recite and

are directed to a novel, programmable exercise bike.

II.    ARGUMENT

       A.      Alice Step One: Each Asserted Claim is Directed to a Technological
               Improvement in the Relevant Technological Art

       Peloton’s Reply continues to press the deeply flawed argument that “the claims merely

recite gathering, analyzing, and displaying instructional information.” ECF No. 49 at 4. This

characterization neither fairly describes what the asserted claims actually recite nor what they are

“directed to” for purposes of the patent-eligibility inquiry.

       To advance this argument, Peloton continues to misapply Alice step one, where “a court

must look to the claims as an ordered combination, without ignoring the requirements of the

individual steps.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir.

2016) (emphasis added). Instead, Peloton focuses on what it characterizes as a patent-ineligible

concept in the asserted claims: “provid[ing] instructions for the rider” and “simulat[ing] an

instructor-led exercise class.” ECF No. 49 at 2. But “[t]he ‘directed to’ inquiry . . . cannot simply

ask whether the claims involve a patent-ineligible concept, because essentially every routinely

patent-eligible claim involving physical products and actions involves a law of nature and/or

natural phenomenon—after all, they take place in the physical world. Rather, the ‘directed to’


                                                  1
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 5 of 15 PageID #: 337




inquiry applies a stage-one filter to claims, considered in light of the specification, based on

whether ‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v.

Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (citation omitted, last emphasis added). 1

       Here, each asserted claim is directed to “an exercise bike”—a machine that falls within one

of the four categories of patent eligible subject matter under 35 U.S.C. § 101. The claimed exercise

bike is not characterized in broad generic language designed to preempt the field of exercise bikes.

To the contrary, the structural features of the claimed exercise bike are described with specificity.

For example, claim 1 of the ’240 patent recites:

               An exercise bike, comprising:

               a frame that is configured to allow a rider to ride in sitting and
               standing positions;

               a direct drive mechanism that couples a pedal assembly and a
               flywheel and that facilitates a smooth transition between sitting and
               standing positions;

               a set of handlebars that is coupled to the frame and that provides the
               rider with at least one hand position;

               a mechanism that provides resistance to the flywheel and that is
               manually adjustable by the rider to vary the pedaling resistance;

’240 patent at 7:49-60 (cl. 1); see also id. at 8:54-65 (cl. 14); ’328 patent at 8:2-12 (cl. 1). This

exercise bike is enhanced by a networked computer coupled to the bike and a display and input

device coupled to the computer:



1
  Peloton takes issue with Mad Dogg’s citation to Ultramercial, Inc. v. Hulu LLC, 722 F.3d 1335,
1344 (Fed. Cir. 2013), for the uncontroversial proposition that all claims may be “stripped down”
to something that could be characterized as an abstract idea. ECF No. 49 at 4, n.1. It is true that
the Supreme Court vacated this decision in light of Alice. But it is also true that in Alice, the
Supreme Court reiterated this very point: “At some level, all inventions . . . embody, use, reflect,
rest upon, or apply laws of nature, natural phenomena, or abstract ideas. Thus, an invention is not
rendered ineligible for patent simply because it involves an abstract concept.” Alice Corp. Pty. v.
CLS Bank Int’l, 573 U.S. 208, 217 (2014) (internal citations and quotation marks omitted).

                                                   2
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 6 of 15 PageID #: 338




                a computer that is coupled to the stationary bike, that is configured
                to connect with the internet or other computer network to access a
                collection of exercise routines, wherein the exercise routines include
                instructions regarding cadence, pedaling resistance, and riding
                positions including sitting and standing positions, and that stores
                power exerted by the rider;

                a display that is coupled to the computer, that displays an exercise
                routine from the collection of exercise routines so that the rider is
                provided with instructions for the rider to manually adjust pedaling
                resistance, and instructions for the rider to vary cadence and riding
                positions including sitting and standing positions, thereby
                simulating an instructor-led exercise class, and that displays power
                exerted by the rider; and

                an input device that is coupled to the computer and that enables the
                rider to input data into the computer.

’240 patent at 7:61-8:10 (cl. 1); see also id. at 8:66-9:14 (cl. 14); ’328 patent at 8:13-30 (cl. 1).

        Peloton’s patent-eligibility argument is premised on attacking a non-existent version of the

asserted claims. Peloton treats the asserted claims as if they focus, to the exclusion of anything

else, on a generic computer that provides exercising instructions (i.e., “gathering, analyzing, and

displaying instructional information.”). As illustrated above, Peloton manufactures that argument

by simply ignoring the first four elements of the asserted claims, which recite an exercise bike with

specific structural features. The enhancement of this exercise bike with the narrowing limitations

of a networked computer and display—which, among other things, stores or calculates and

displays power exerted by the rider—does not transform the claims into a generic exercising

machine that gathers, analyzes, and displays information. 2


2
  Peloton’s Reply leads with a section heading in which it asserts that Mad Dogg “Concedes” that
Peloton’s patent-eligibility argument can be based on a representative claim. ECF No. 49 at 2.
Pelton cites to no such concession in Mad Dogg’s Opposition—as none exists. In reality, Mad
Dogg’s Opposition noted that Peloton had failed to demonstrate that claim 1 of the ’240 patent can
be treated as representative: “Peloton’s focus on claim 1 as “representative” is accompanied by its
utter failure to show that there are no legally relevant distinctions between claim 1 and the
remaining asserted claims.” ECF No. 37 at 19 n.2. It is too late for Peloton to raise this argument


                                                   3
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 7 of 15 PageID #: 339




       Taken as a whole, the asserted claims are directed to specific technological solutions to

inadequate prior art systems. The specification of the asserted patents clearly describes the

inadequacy of prior art exercise bikes—and the solution of the improved exercise bike. For

example, the specification explains that, “[h]ealth clubs typically have different types of stationary

exercise bikes available on their floors for individuals to ride. However, these bikes typically do

not have the open geometry, adjustability or other characteristics that allow an individual to

experience an exercise program such as provided by indoor cycling programs. In other words, the

bikes themselves are inadequate.” ’240 patent at 1:54-60. 3 The specification goes on to explain:

“The current invention also provides an advance over indoor cycling bikes that may be located on

the health club floor for random use without an instructor. These other [prior art] type of indoor

cycling bikes may pose a safety threat, especially when in a fixed gear configuration. Bike 10 of

the current invention may provide instructions regarding a cadence limit, or other variables to

reduce or avoid this risk. The instructions may also take the rider’s health into account.

Accordingly, bike 10 overcomes some of the risks associated with random, non-instructed use of

indoor cycling bikes that are typically used in a group class led by an instructor.” ’240 patent at

7:31-41. See Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1260 (Fed. Cir. 2017)


in its Reply. Intellectual Ventures II LLC v. Sprint Spectrum, L.P., No. 2:17-CV-00662-JRG-RSP,
2019 WL 2959568, at *3 (E.D. Tex. Apr. 18, 2019) (quoting Novosteel SA v. U.S., Bethlehem Steel
Corp., 284 F.3d 1261, 1274 (Fed. Cir. 2002)) (“At the outset, the Court holds that Defendants’
‘bucketing’ argument is waived. It is black-letter law that arguments raised for the first time in a
reply brief are waived ‘as a matter of litigation fairness and procedure.’”).
3
  Peloton’s argument that “the claims require no particular ‘geometry,’” ECF No. 49 at 6 n.4, fails
to take account of specific limitations implementing the “open geometry” discussed in the
specification. E.g., ’240 patent at 7:51-55 (cl. 1) (“a frame that is configured to allow a rider to
ride in sitting and standing positions,” and “a direct drive mechanism that couples a pedal assembly
and a flywheel and that facilitates a smooth transition between sitting and standing positions”). It
is this open geometry—absent from prior art exercise bikes typically found in health clubs—that
allows the rider to smoothly transition between sitting and standing positions.


                                                  4
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 8 of 15 PageID #: 340




(reversing § 101 dismissal where “the specification discusses the advantages offered by the

technological improvement”). 4

       How does Peloton justify ignoring every feature of the claimed exercise bike—except the

computer components—for purposes of its patent-eligibility analysis? Because, according to

Peloton, those features were “typical” at the time of the patent. ECF No. 49 at 5. But the written

description of Mad Dogg’s patents says otherwise: “For example, the LIFECYCLE type bike does

not have the geometry to permit alternating standing and sitting in a smooth manner. In contrast,

bike 10 of the current invention is intended for alternating standing and sitting and thus allows

different riding positions. This in turn burns more calories and provides for a total body workout

by using different muscle groups. For example, the standing position allows core abdominal

muscles to be used. This is not achieved by the LIFECYCLE type bike.” ’240 patent at 7:14-23.

Even if “typicality” of non-computerized features of a programmable exercise bike were the

determinant of patent eligibility, Peloton’s motion should still be denied because that is a disputed

factual question that cannot be resolved on a motion to dismiss.

       But Peloton’s “typicality” argument finds no support in the law. Even if the purely

mechanical features of the claimed exercise bike were “typical,” Peloton’s argument would still

fail because it violates a fundamental canon of the Federal Circuit’s patent-eligibility case law: “a

court must look to the claims as an ordered combination, without ignoring the requirements of the

individual steps.” McRO, 837 F.3d at 1313. Here, the mechanical features of the claimed exercise


4
 Peloton argues that “the case law Mad Dogg cites is inapposite because, in each case, the eligible
claims provided a specific technological improvement directed to a specific technological
problem.” ECF No. 49 at 7. But that is precisely why Mad Dogg cited those cases: As the
specification itself describes, prior art exercise bikes suffered from inadequacies that were
overcome with the specific, novel combination of mechanical and computer features recited in the
asserted claims. Peloton has reaped extraordinary revenues from selling exercise bikes that
meticulously copy every feature of those claims.

                                                 5
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 9 of 15 PageID #: 341




bike work in combination with the networked computer and display to create an improved exercise

bike that overcomes the deficiencies of the prior art. Peloton ignores that it is the recited structural

features of the claimed exercise bike that enable to rider to perform the specific exercise routines

accessed by the networked computer and displayed on the display as instructions to the rider. In

particular, to allow the rider to follow “instructions regarding cadence, pedaling resistance, and

riding positions including sitting and standing positions,” the claimed exercise bike includes (1) a

“frame that is configured to allow a rider to ride in sitting and standing positions,” (2) “a direct

drive mechanism that couples a pedal assembly and a flywheel and that facilitates a smooth

transition between sitting and standing positions,” (3) “a set of handlebars that is coupled to the

frame and that provides the rider with at least one hand position,” and (4) a “mechanism that

provides resistance to the flywheel and that is manually adjustable by the rider to vary the pedaling

resistance.” ’240 patent at 7:51-60; 7:64-66 (cl. 1)

        It is the selection of these particular mechanical features of the claimed exercise bike in

an ordered combination with the networked computer coupled to the bike and a display coupled to

the computer that provides a technological solution to the technological deficiencies of prior art

exercise bikes. Peloton notes that the specification of Mad Dogg’s patents refers to prior art

exercise bikes that include these mechanical features (among others). ECF No. 49 at 5. That may

be true, but the claimed exercise bike recites only those mechanical features that are appropriate

to enabling the rider to follow the instructions from exercise routines accessed by the networked

computer “regarding cadence, pedaling resistance, and riding positions including sitting and

standing positions.” Taken together, the ordered combination of mechanical bike structures and




                                                   6
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 10 of 15 PageID #: 342




networked computer components is directed to an improved exercise bike, not to the disembodied

functions of “gathering, analyzing, and displaying instructional information.” 5

       Moreover, the mechanical features and computer components of the claimed exercise bike

interact in ways that not even Peloton describes as “typical” (and which Peloton essentially

ignores). The specific mechanical features of the bike enable the rider to follow instructions to

perform specific exercise routines provided on a display coupled to a networked computer

mounted on the bike. The specific networked computer components access a collection of exercise

routines and interact with the rider by displaying instructions to the rider to perform those exercise

routines. In turn, the computer interacts with the bike by calculating or storing and displaying the

power exerted by the rider when following the displayed instructions to perform specific exercise

routines. Peloton simply ignores all of this when arguing the claims as directed to an abstract idea.

       Peloton’s continued reliance on ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759

(Fed. Cir. 2019), and Ubisoft Ent., S.A. v. Yousician Oy, 814 F. App’x 588 (Fed. Cir. 2020),

remains unavailing. In ChargePoint, the Federal Circuit addressed a broad “apparatus” claim


5
  That various aspects of the asserted claims existed in prior art exercise bikes does not mean they
were individually, or collectively as an ordered combination, well understood, routine, and
conventional in February 2005, the priority date of Mad Dogg’s patents. Berkheimer v. HP Inc.,
881 F.3d 1360, 1369 (Fed. Cir. 2018) (“The mere fact that something is disclosed in a piece of
prior art, for example, does not mean it was well-understood, routine, and conventional.”);
BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016)
(“The inventive concept inquiry requires more than recognizing that each claim element, by itself,
was known in the art.”). In fact, the written description of Mad Dogg’s patents expressly states
that the recited mechanical features of the claimed exercise bike were not typical. E.g., ’240 patent
at 7:14-23. While Peloton notes that the written description explains what “typically” transpires in
an instructor-led class, ’240 patent, 1:36-46, the written description does not state that the exercise
bikes used in those classes were “typical” of exercise bikes from February 2005, let alone well-
understood, routine, or conventional at the time. Peloton’s citation to the Complaint in support of
its argument that the mechanical features of the claimed exercise bike were “typical” as of
February 2005 is also misplaced. The Complaint contains no such admission and, to the contrary,
states that the exercise bikes that Mad Dogg first developed had entirely different features than
“traditional stationary bikes that were ridden in a seated position.” ECF No. 1 at 1.

                                                  7
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 11 of 15 PageID #: 343




comprising generic components that communicated “requests for charge transfer” to a “remove

server” over a “wide area network.” 920 F.3d at 766. The court concluded that “the claim is

directed to the abstract idea of communication over a network for device interaction,” Id. at 769,

noting that the specification “suggests that the invention of the patent is nothing more than the

abstract idea of communication over a network for interacting with a device, applied to the context

of electric vehicle charging stations.” Id. at 768. Although the claim was phrased in terms of an

“apparatus” with certain generic components, the Federal Circuit concluded that the claim “would

preempt the use of any networked charging stations.” Id. at 769. Here, the asserted claims, read in

light of the specification, are not directed to the abstract idea “gathering, analyzing, and displaying

instructional information” applied to the context of an exercise bike. The Mad Dogg patents would

not preempt the field of stationary exercise bikes that gather, analyze, and display instructional

information, or even stationary exercise bikes coupled to a networked computer that provide

exercise instructions on a display to a rider. The Mad Dogg patents are limited to exercise bikes

with certain specific mechanical features that enable the rider to perform certain specific exercise

routines from instructions displayed on a display from a networked computer. A responsible

exercise equipment manufacturer could easily avoid infringement simply by excluding instructions

for any one or more of the exercise routines recited in the claims (“cadence, pedaling resistance,

and riding positions including sitting and standing positions”).

       Ubisoft is even farther afield than ChargePoint to the facts here. In Ubisoft, the Federal

Circuit addressed claims to a computer program that presented an interactive game for playing a

song on a guitar input device. 814 F. App’x at 589. The Federal Circuit observed that the claims

“merely claim an abstract process in five steps: (i) ‘presenting’ notations; (ii) ‘receiving’ input;

(iii) ‘assessing’ performance; (iv) ‘determining’ weaknesses; and (v) ‘changing’ the difficulty level



                                                  8
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 12 of 15 PageID #: 344




or ‘generating’ mini-games. The specification describes these steps in functional terms and not by

what process or machinery is required to achieve those functions.” Id. at 591 (citation omitted).

The court concluded that “the claims recite nothing more than a process of gathering, analyzing,

and displaying certain results.” Id. In contrast to Ubisoft, the asserted claims here are not directed

to the functionality of a software program that provides exercising instructions on a display to a

rider. Rather, they are directed to an exercise bike, with certain specific physical features, that are

enhanced by coupling a networked computer and a display to the frame of the bike. The claims

describe the exercise bike not in functional terms but rather by the machinery and computer

components required to achieve those functions.

       At bottom, Peloton’s analytical approach rests upon a profound mischaracterization of the

asserted claims. The claims are directed to a programmable exercise bike and thus pass muster

under Alice step one.

       B.      Alice Step Two: Each Asserted Claim Recites an Inventive Concept

       Peloton’s Reply runs out of steam by the time it reaches Alice step two. In less than a page,

Peloton simply repackages the misguided arguments that it presented at Alice step one: that “the

purported advance is the abstract idea (providing instruction for using an exercise bike)” and that

the “bicycle and computer components” are “wholly generic” and “not the focus of the claimed

invention.” ECF No. 49 at 8-9. As discussed above, the asserted claims are directed to a

programmable exercise bike that overcomes inadequacies in prior art exercise bikes. The written

description of Mad Dogg’s patents describes both the inadequacies of and the innovation over prior

art exercise bikes. The innovation is not the abstract idea of “providing instruction for using an

exercise bike” (or even “gathering, analyzing and displaying instructional information,” as Peloton

sometimes likes to say). The innovation lies in the ordered combination of specific mechanical

features of an exercise bike that enables the rider to follow instructions to perform specific exercise

                                                  9
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 13 of 15 PageID #: 345




routines provided on a display coupled to a networked computer mounted on the bike, wherein the

computer calculates or stores and displays power exerted by the rider while performing those

exercise routines. The specification makes clear that combination of structural and computer

features of the claimed exercise bike were not typical and represented an improvement over prior

art bikes. 6

III.    CONCLUSION

        The ’240 and ’328 patents are not directed to “gathering, analyzing and displaying

instructional information.” They are directed to a novel, programmable exercise bike—the bike

upon which Peloton has built its business. Moreover, the claims recite a novel and innovative

ordered combination of structural features and computer components that represent an inventive

concept far beyond any abstract idea mentioned in the claims. Peloton’s motion should be denied.

Dated: April 12, 2021                        CAPSHAW DERIEUX, LLP
                                             /s/ Elizabeth L. DeRieux
                                             Elizabeth L. DeRieux
                                             Texas State Bar No. 05770585
                                             114 East Commerce Avenue
                                             Gladewater, Texas 75647
                                             (903) 845-5770
                                             ederieux@capshawlaw.com
                                             Counsel for Plaintiff
                                             Mad Dogg Athletics, Inc.




6
 Peloton also takes issue with Mad Dogg’s argument that “[g]eneric computer components cannot
access exercise routines, calculate the rider’s power, and display that information.” ECF No. 49 at
9 (referring to ECF No. 37 at 26). According to Peloton, each of these claimed functions “does no
more than require a generic computer to perform generic computer functions.” Id. (internal
quotation marks omitted). While Mad Dogg disagrees—the computer components necessarily
need to be programmed to perform these specific, claimed functions—this issue presents a factual
dispute that cannot be resolved on a motion to dismiss.

                                                10
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 14 of 15 PageID #: 346




OF COUNSEL:
David I. Gindler
Lauren Drake
J. Samuel Payne
David C. Jonas
MILBANK LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
(424) 386-4000
Javier Ramos
MILBANK LLP
1850 K Street, NW, Suite 1100
Washington, DC 20006
(202) 835-7500
Paul L. Robinson
LAW OFFICE OF PAUL L. ROBINSON, ESQ. LLC
500 Patterson Plank Road
Union City, NJ 07087
(954) 292-0945




                                           11
Case 2:20-cv-00382-JRG Document 53 Filed 04/12/21 Page 15 of 15 PageID #: 347




                               CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, all counsel of record who have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

pursuant to Local Rule CV-5(a)(3).


                                           /s/ Elizabeth L. DeRieux
                                           Elizabeth L. DeRieux




                                             12
#4830-2223-9460v3
